As filed with the Securities and Exchange Commission on May 21, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave. P.O. Box 2020 Bloomington, Illinois 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel Bloomington, Illinois 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2010 Date of reporting period:March 31, 2010 Country Growth Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.04% Consumer Discretionary - 9.91% Abercrombie & Fitch Co. $ Comcast Corporation Darden Restaurants, Inc. Gentex Corporation The Home Depot, Inc. Limited Brands, Inc. News Corporation - Class A Target Corporation Consumer Staples - 13.81% Archer-Daniels-Midland Company CVS Caremark Corporation Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Sysco Corporation Wal-Mart Stores, Inc. Energy - 12.43% Apache Corporation Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corporation Halliburton Company Schlumberger Limited (d) Financials - 10.41% ACE Limited (d) AFLAC INCORPORATED American Express Company The Bank of New York Mellon Corporation JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care - 15.54% Abbott Labs Amgen Inc. (a) Baxter International Inc. Covance, Inc. (a) Eli Lilly & Co. Gilead Sciences, Inc. (a) Hologic, Inc. (a) Johnson & Johnson Medtronic, Inc. Pfizer Inc. St. Jude Medical, Inc. (a) WellPoint Inc. (a) Industrials - 11.58% 3m Co. Caterpillar Inc. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (d) Iron Mountain, Inc. (a) Stericycle, Inc. (a) Information Technology - 16.14% Cisco Sys, Inc. (a) Dell, Inc. (a) EMC Corporation (a) Intel Corporation International Business Machines Corporation Intuit Inc. (a) Microsoft Corporation Nokia Corp. - ADR QUALCOMM Inc. Research In Motion Ltd. (a) (d) Western Union Company Manufacturing - 0.49% Materials - 1.51% BHP Billiton Limited - ADR Newmont Mining Corporation Telecommunication Services - 3.09% American Tower Corporation - Class A (a) AT&T, Inc. Verizon Communications Inc. Utilities - 2.62% Dominion Resources, Inc. Exelon Corp. FPL Group, Inc. TOTAL COMMON STOCKS (Cost $158,586,246) Principal Amount Value MORTGAGE BACKED SECURITIES - 0.13% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (b) Government National Mortgage Association 9.000%, 07/15/2016 6.500%, 07/15/2029 Mortgage IT Trust 1.485%, 02/25/2035 (b) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $28,906) (c) TOTAL MORTGAGE BACKED SECURITIES (Cost $261,838) Shares SHORT TERM INVESTMENTS - 2.83% Money Market Funds - 2.83% Federated Prime Obligations Fund 0.011%, (b) Virtus Insight Money Market Fund 0.100%, (b) TOTAL SHORT TERM INVESTMENTS (Cost $5,754,657) Total Investments (Cost $164,602,741) - 100.00% (e) (f) Other Assets in Excess of Liabilities - 0.00% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) The coupon rate shown on variable rate securities represents the rates at March 31, 2010. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of March 31, 2010 these securities represented 0.01% of total net assets. (d) Foreign issuer. (e) The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (f) Summary of Fair Value Exposure at March 31, 2010 Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities.
